PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/892,807
Filing Date: 13 May 2013
Appellant(s): Kaiser, Peter



__________________
Christian J. Hansen, Reg. No. 69,422
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 December 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 9, 10, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of Kaiser (US 8214241) (Kaiser 241) in view of claim 1 of Kaiser (US 9741064) (Kaiser 064) and in view of claim 16 of copending Application No. 15/682710 (the ‘710 application).
 Claims 1-5, 8-13, and 16-18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

(2) Response to Argument
Appellants provide no arguments or remarks regarding the nonstatutory double patenting rejection, therefore the rejection should be sustained.  
Appellants argue that Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however, the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that managing a wait list and estimated times for available services is a function that receptionists/concierges etc. have traditionally performed/provided for users such as users to schedule a hair salon appointment.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not affect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in 
Even looking to Appellants’ published specification:
Paragraph 0014: FIG. 1 depicts the steps 100 taken by a customer to use a web-based customer check-in system according to the present disclosure.  Initially, the customer accesses the internet and navigates to a business's website to access its web-based customer check-in welcome page 202, depicted in FIG. 2, at step 102.  
Paragraph 0015: After the customer has entered an address, the system displays the nearest locations 210 and estimated wait times 212 at each location 210.  The customer can view the results on a wait time display page 208, depicted in FIG. 3, at step 106.  Alternatively, the wait time display page 208 can automatically be displayed when a customer searches for the service or the business in a search engine, such as Google™….  The graphical display can utilize, for example, Google™ Maps.
Paragraph 0023: The embodiments above are intended to be illustrative and not limiting.  Additional embodiments are encompassed within the scope of the claims.  Although the present invention has been described with reference to particular embodiments, those skilled in the art will recognize that 
Thus, neither the specification nor the claims disclose a particular machine.   The Appellants’ specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.   The claims only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.   Examiner concludes the additional elements fail to meaningfully integrate the abstract idea into a practical application.  Even when considered as a whole, these elements do not amount to significantly more (Step 2B).  Therefore, the claims are directed to an abstract idea.  As such the arguments are not persuasive, and the rejection should be sustained.  
Appellants further argue that the claims are similar to the recent Core Wireless decision; however, the Examiner respectfully disagrees.  The improvement in Core Wireless was directed towards providing an application summary that is reached directly from a menu wherein the device applications exist in an unlaunched state. This provided an improvement to the navigation of mobile electronic devices which have small screens by allowing a user to see the most relevant data or functions without actually opening a particular application up. The speed of a user's navigation on the mobile device through various views and windows can be improved because it saves the user from navigating to the required application, launching the application (thus requiring additional processor consumption and reduce performance), and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. The claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices (by not launching separate, standalone applications which consume/reduce processor performance) by “Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35-39. Rather than paging through multiple screens of options, “only three steps Core Wireless also allowed the user to select the summary and launch the particular application.  The Examiner notes that this was considered an improvement to computing technology at the time of Core Wireless' relatively early filing date/date of invention. The instant application relates to organizing and displaying information regarding wait lists and estimated wait times, and therefore does not realize any improvement to the way a computer interacts with or displays information from unlaunched applications.  As such the arguments are not persuasive, and the rejection should be sustained.  
Appellants next argue the claims amount to significantly more (citing Data Engine Techs); however, the Examiner respectfully disagrees.  As noted above, the additional elements even when considered as a whole do not amount to significantly more.  The additional elements amount to mere extrasolution (post solution) data gathering for a visual display. Contrary to Appellants assertions, the claimed elements are not one or more specific elements or unconventional steps that cause the claim to be directed to something more than the abstract idea itself.  Here, again as noted above, the additional elements are simply the insignificant data gathering activity of providing an output for display and thus do not amount to significantly more.  The claims do not improve the functionality of the computer itself (Data Engine Techs), but rather a commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  These arguments also appear to be regarding the lack of §102/§103 rejections, which have been fully considered but are erroneous and not persuasive.  The Examiner notes that subject matter eligibility and novelty/non-obviousness are two separate inquires, neither being a benchmark for the other.  See Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1311 (Fed. Cir. 2016) (“Novelty is the question of whether the claimed invention is new.  Inventiveness is the question of whether the claimed matter is invention at all, new or otherwise.  The inventiveness inquiry of § 101 should therefore not be confused with the separate novelty inquiry of § 102 or the obviousness inquiry of § 103.”).
As such the rejection should be sustained.  

Respectfully submitted,
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                        
/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.